718 S.E.2d 407 (2011)
STATE
v.
Salramon GONZALES.
No. 222P04-3.
Supreme Court of North Carolina.
November 10, 2011.
Salramon Gonzales, Burgaw, for Gonzales, Salramon.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Susan I. Doyle, District Attorney, for State of NC.

ORDER
The following order has been entered on the motion filed on the 6th of October 2011 by Defendant-Appellant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 10th of November 2011."